









Songyuan City Liuhe Co., Ltd.




Shares Transfer Agreement




































The 16th Day of May, 2011








 
 

--------------------------------------------------------------------------------

 








The Parties enter this Shares Transfer Agreement (the “Agreement”) on 05/16/2011
in Songyuan City, Jilin Province, China.


Transferee (Party A): DaQing YueYu Oilfield Underground Technology Service Co.,
Ltd.


Transferer (Party B): Wenli Wang, Guoqing Wang and Shuping Wang


[Collectively, the “Parties”]
Preamble
Whereas, Party B intends to transfer all shares owned in Songyuan City Liuhe
Co., Ltd. (the “Liuhe”), upon voluntary and equal negotiations between the
Parties, the Parties enter this Agreement based on the Letter of Intent executed
on 03/26/2011 (the “LOI”), the Contract Law, the Corporate Law and other related
laws and regulations.
 
Article 1-Contingency for Acquisition
1.1  
Party A is wholly owned subsidiary of a U.S. public listed Company whose stocks
are publicly traded and Party A intends to be acquire 100% shares of Liuhe.

1.2  
Party B is consisted of the entire shareholders of Liuhe, a domestic company
registered in Songyuan City, Jilin Province, with the permit and license to
develop Big 28 Oilfields under the cooperation with Jilin Province Oilfield
Branch Company. Party B agrees to transfer all 100% shares of Liuhe to Party A
and hereby waive the rights of first refusal.

 
Article 2-Definition
2.1  
Liuhe: Songyuan City Liuhe Co., Ltd., which is wholly owned by Party B.

2.2  
Shares: 100% shares of Liuhe collectively owned by Party B, among which Wenli
Wang-12%; Guoqing Wang-60%; and Shuping Wang-28%.

2.3  
PetroChina: Petroleum China Co., Ltd

2.4  
Branch Company: Petroleum China Co., Ltd, Jilin Province Oilfield Branch
Company.

2.5  
Closing: Registration of changes of shareholders’ information and authorized
representative of Liuhe with the Industry and Commerce Department, upon which
Party A will be the sole owner of Liuhe of its 100% shares, assets, materials
and resources with the rights of ownership, possession, use, distribution of
profits, business operation and disposal, etc.

2.6  
Currency: RMB

 
 
2

--------------------------------------------------------------------------------

 
Article 3-Transferred Shares
3.1  
Party B shall transfer 100% shares in Liuhe to Party A.

3.2  
The Cooperation Agreement between Liuhe and Branch Company shall be assigned to
Party A upon the completion of shares transfer and Party A shall become the
party to cooperate with Branch Company to operate the Big 28 Oilfield, which
is 8.75 square kilometer (2,117.69acre) assuming all rights and obligations
under the above Cooperation Agreement.

3.3  
Any and all assets of Liuhe, including the above stated Cooperation Agreement,
infrastructures in oilfield, fixed assets and current assets, debts and property
ownership shall be transferred to Party A accordingly under this Agreement.

3.4  
Any and all materials and documents of Liuhe, including the Cooperation
Agreement related documents, related files with Industry and Commerce
Department, Tax Department, Banking Departments, etc., business plans, statistic
data, blueprints, accounting and auditing documents, sales files, debts files,
exploration reports and explanatory documents of the oilfields, etc.

 
Article 4-Prices of Transferred Shares
4.1  
Upon the Parties entering this Agreement, Party A shall check the assets and
liabilities of Liuhe.

4.2  
Party A shall retain U.S. auditor to conduct the audit on Liuhe in June,
2011.  Party B shall fully cooperate with the above said audit.

4.3  
In the event that the U.S. auditor finds any substantial issues that would
negatively affect the shares transfer under this Agreement, including but not
limited to the any undisclosed warrants or guaranties of Liuhe, litigations,
untrue assets, material risks in business, etc., Party A shall inform Party B of
the same in writing and the Parties shall resolve the problems through
negotiation and discussion.  In the event within 10 days from the date that
Party A sent out such notice, Party B fails to resolve the problems to the Party
A’s satisfaction, Party A shall have the right to terminate this Agreement by
written notice to Party B.

4.4  
In the event that the U.S. auditor does not find any undisclosed warrants or
guaranties of Liuhe, litigations, untrue assets, material risks in business,
etc., and upon the completion of the audit, the shares under this Agreement
shall be priced with total transfer price of RMB 83,000,000.

4.5  
Party A shall assume any and all liabilities of Liuhe recorded as of May 31,
2011. Party B shall assume any and all liabilities of Liuhe recorded after May
31, 2011.Any liabilities of Liuhe not recorded on the accounting documents shall
be irrevocably jointly liable by Party B, and Party A will not assume any and
all liabilities unrecorded on the accounting files.

.
 
4

--------------------------------------------------------------------------------

 
Article 5-Payment and Transfer of Shares
5.1  
The U.S. Auditor shall complete the audit on Liuhe on or before September 30,
2011 and in the event that the U.S. auditor does not find any undisclosed
warrants or guaranties of Liuhe, litigations, untrue assets, material risks in
business, etc., Party A shall pay Party B 60% of the total transfer price within
ten (10) days upon the completion of audit (RMB 49,800,000) and the balance (RMB
33,200,000) shall be paid on or before December 31, 2011.

5.2  
Upon the receipt of above 60% transfer price payment from Party A, Party B shall
begin the transfer of Liuhe to Party A.  Within ten (10) days of the receipt of
60% transfer price payment, Party B shall transfer the 60% shares of Liuhe and
business operation related permits to Party A, including all original and
duplicate shareholders and corporate representative’s documents.  Within ten
(10) days of the receipt of the balance payment, Party B shall transfer the 40%
shares of Liuhe to Party A.

5.3  
Party B shall deliver all corporate seals, accounting seals, contract seals,
financial staff’s seals to Party A.  Party B shall deliver the approval
documents and certificates with respect to the above Cooperation Agreement, and
the original and duplicate Cooperation Agreement and related documents with
PetroChina to Party A. Party B shall further deliver all assets certificates,
accounting records, assets lists, contracts, secretary documents, blueprints,
technician materials, etc. to Party A.

5.4  
Party B represents and warrants that the assets on record shall not be damages,
and the records shall be complete for the transfer purpose.  Any damages to the
assets shall be evaluated and the damaged value shall be deducted from the total
transfer price.

5.5  
After 60% shares of Liuhe is transferred to Party A, in the event that Party A
finds Liuhe has any liabilities out of the accounting records, such liabilities
shall be deducted directly from the balance payment. In the event that the total
balance payment amount is less than the liabilities found by Party A, Party B
shall jointly liable for such liabilities.

5.6  
On the second day of the receipt of 60% total transfer price payment, Party B
shall transfer the incomes receivable from the sales of crude oil to Party A.

 
Article 6-Rights and Obligations
6.1  
Party B represents and warrants that there is no mortgage, pledge, lien or any
other claims of a third party on the transferred shares.

6.2  
Party A shall pay the transfer price according to this Agreement and Party A
warrants that the resource of the payment funds is legitimate.

6.3  
Party A shall obtain complete ownership of Liuhe’s shares not subject to any
claims under this Agreement and assume all rights and liabilities as the
shareholder of Liuhe.

6.4  
Party B represents and warrants that the transferred documents, files and seals
under this Agreement are true and complete and will not cause any disadvantages
to the future development of Liuhe.

6.5  
Party represents and warrants that any information regarding the geography,
business operation, sales, financials and the development of Liuhe shall not be
disclosed to any third party in any methods.

 
 
5

--------------------------------------------------------------------------------

 
Article 7-Closing
7.1  
Upon receipt of the 60% total transfer price payment, Party B shall transfer the
60% shares of Liuhe and corporate authorized representative to Party A; Upon the
receipt of the balance payment, Party B shall transfer the 40% shares of Liuhe
to Party A.

7.2  
At the Closing, Party A shall receive any and all documents, files and seals of
Liuhe.

Upon the above, the shares transfer shall be deemed closed and completed.
 
Article 8-Representtations and Warrants
8.1  
Party B irrevocably represents and warrants under the authorized shareholders’
authority as set forth in the bylaws of Liuhe hereby that there is no mortgage,
pledge, lien or any other claims of a third party on the transferred shares.

8.2  
Party B irrevocably represents and warrants hereby that Liuhe is a valid
incorporated company in China and the business operations, capital investment,
documents executions and other related corporate and related individuals’
activities are valid and effective.

8.3  
Party B irrevocably represents and warrants hereby that any and all disputes
among the members of Party B shall not be addressed to Party A and Party A has
no relationship with any of such disputes.  Members of Party B shall be solely
responsible to resolve such disputes, if any.

8.4  
Party B irrevocably represents and warrants hereby that Liuhe has no liabilities
not recorded on the accounting records and there are no pending or possible
legal litigations or disputes.

8.5  
Party B irrevocably represents and warrants hereby all the transferred
documents, files and seals under this Agreement are true and complete and will
not cause any disadvantages to the future development of Liuhe.

8.6  
Party B irrevocably represents and warrants hereby this shares transfer shall be
jointly liable by all members of Party B.

8.7  
Party A irrevocably represents and warrants hereby that Party A is a valid
incorporated company in China and and the business operations, capital
investment, documents executions and other related corporate and related
individuals’ activities are valid and effective.

8.8  
The Parties jointly represents and warrants hereby that the Parties shall be
bound under this Agreement.

 
Article 9-Expenses
9.1  
The Parties agree to execute this Agreement and any taxes and expenses in
connection with such execution shall be liable by the Parties respectively.

9.2  
The costs and expenses incurred in the registration of the changes of Liuhe
shall be paid by Party A.

 
 
6

--------------------------------------------------------------------------------

 
Article 10-Penalties
10.1  
Any party breaching this Agreement shall pay the other party the penalty for
breaching the Agreement and indemnify the other party the losses incurred. The
other party shall have the right to continue this Agreement or terminate this
Agreement.

10.2  
Party B shall return all received payment with interests (calculated in the
demand deposit interest rate) and pay the daily breaching penalty of 0.02% of
the total transfer price to Party A if any of the following events occurs:

Party B fails to transfer the shares ownership and corporate authorized
representative permits to Party A.
Party B fails to deliver all required documents, materials and seals to Party A.
10.3  
Party A shall pay daily delaying penalty of 0.02% of the total transfer price to
Party B if Party A fails to pay the transfer price under this Agreement and
Party A shall be liable for the related losses.

 
Article 11- Amendments and Termination
11.1  
 The Parties agree that any amendments to this Agreement shall be made in
writing.

11.2  
 This Agreement shall be terminated in the event of the following:

Any Force Majeure or governmental acts occurs out of the Parties’ control, this
Agreement can be terminated without liabilities to either party.
Upon the Parties’ mutual consent in writing, this Agreement can be terminated.
In the event one party fails to perform this Agreement and cause the breach of
the Agreement, the other party shall have the right to terminate this Agreement
unilaterally and the breaching party shall be liable for any losses caused
herein.
 
Article 12- Addendums.
12.1  
Party B promises that Party A shall have the right to acquire the entire working
staff and management of Liuhe for the purpose of the future development of
business operation of the company.

12.2  
Any other matters not discussed herein, the Parties shall discuss the matters
through negotiation and enter the addendums to this Agreement with same legal
effects.

 
Article 13- Disputes Resolution
13.1  
The Parties shall resolve any disputes under this Agreement through negotiation
and any disputes cannot be resolved through negotiation shall be submitted to
the courts where Party A resides.

 
Article 14- Effectiveness
14.1   This Agreement shall be effective upon the Parties’ signatures as follows
and shall be executed in eight (8) copies with same legal effects and four (4)
copies to each party.




Party A (Signature and Corporate Seal)      Party B (Signature and Corporate
Seal)
 [Signature]: Linan
Gong                                                                       [Signature]:
Wenli Wang
  Guoqing Wang
  Shuping Wang
[Corporate
Seal]                                                                                                
[Corporate Seal]




The 16th Day of May, 2011
 
7

--------------------------------------------------------------------------------

 